Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites wherein the latching mechanism is a latching door mounted to the interface portion with a vertical hinge, swinging the latching door outwardly allows the fluid inlet of the conduit assembly to be removed and replaced.
The closest prior art of record is Chanclon (US 2019/0091931 A1), Aw (US 2017/0210064), hereinafter Aw, and Lee (US 20170050389). 
However, none of these references teach or suggest a latching door with a vertical hinge as described. 

Claims 6 recites coupled to an impeller inside the internal reservoir, the gear engages the motorized rotary actuator when the resin container is installed in the receptacle to provide motorized stirring of the resin.
Claim 12 recites a gear coupled to an impeller within the internal reservoir, installation of the resin container into the receptacle causes the container fluid outlet to couple to the fluid inlet of the removable conduit and the gear to couple to the rotary actuator.
The closest prior art of record is Chanclon (US 2019/0091931 A1), Aw (US 2017/0210064), hereinafter Aw, and Lee (US 20170050389). 

However, none of these references teach or suggest an impeller inside the internal reservoir, as well as the removable conduit assembly and installation of the resin container into the receptacle causes the container fluid outlet to couple to the fluid inlet of the removable conduit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744